Citation Nr: 9935347	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 20 percent evaluation for 
chronic lumbosacral strain
with degenerative joint disease.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for a psychiatric 
disability.

5.  Entitlement to service connection for a skin disorder of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1971 to December 
1974 and from October 1986 to August 1992.  This appeal 
arises from a March 1993 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Chicago, Illinois, 
that granted service connection for a chronic lumbosacral 
strain.  This disorder was evaluated as 10 percent disabling.  
The veteran appealed the evaluation of this disorder.  The 
appeal also arises from a May 1994 rating decision in which 
the RO denied an increased evaluation of the veteran's 
service-connected hypertension.  This disorder was evaluated 
as 10 percent disabling.  The RO also denied service 
connection for chronic headaches, a psychiatric disorder, and 
a skin disorder of the left foot.  However, in this same 
rating decision, the RO awarded a rating of 20 percent for 
the veteran's low back disability, effective the date of .  
The veteran has appealed all of these determinations.

In November 1994, the veteran's representative requested that 
this case be transferred to the jurisdiction of the Columbia, 
South Carolina, RO as the veteran had changed his residence 
to that state.  Such action was accomplished.

The Board notes that the RO adjudicated the lumbosacral 
strain claim as one for an increased rating for PTSD.  
However, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court) in the 
recently-issued case Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue as one 
involving the propriety of the initial evaluation assigned.  



REMAND

In a statement received with the veteran's notice of 
disagreement (NOD) of February 1994, he indicated that he had 
received treatment for his service-connected and claimed 
disabilities at the VA Medical Center in Chicago, Illinois 
since his separation from the military.  He reported that he 
did not have copies of these records and requested that the 
RO obtain them.  There is no indication in the claims file 
that this evidence was ever requested from the VA Medical 
Center.

VA must base its decisions on the veteran's entire medical 
history.  See 38 C.F.R. § 4.1, 4.2 (1999); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The evidence identified 
by the veteran in February 1994 appears to be pertinent to 
his claims on appeal; hence, the RO should request these 
medical records on remand.  Then the veteran should be 
provided the appropriate examinations to evaluate his low 
back and hypertension disorders.  The Board notes that the 
claims file reflects no reports of VA examination after 1994.

With to the low back claim, the Board notes that, when 
evaluating musculoskeletal disabilities the VA may, in 
addition to applying scheduler criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See DeLuca V. Brown, 8 Vet. App. 202, 204-7 (1995); see also 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  As the medical 
evidence currently of record does not reflect full 
consideration of the factors noted above when evaluating the 
veteran's low back disability.  Hence, the orthopedic 
examiner should comment upon the existence of such factors 
during the examination, and the extent of additional 
disability resulting from such factors with repeated use or 
during flare-ups.  

The Board also notes that in the recent Fenderson case, the 
Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, as in this case, and a claim for 
an increased rating of a service-connected condition.  12 
Vet. App. at 126.  The Court held that the significance of 
this distinction was that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found-a practice known as "staged 
rating."  Hence, the RO should consider whether "staged 
rating" is appropriate in adjudicating the low back claim. 

Finally, it is noted that the RO denied in a rating decision 
of March 1999 the veteran's claims for service connection for 
nervousness, anxiety, panic, and night sweats as due to 
undiagnosed illnesses under the provisions of 38 C.F.R. 
§ 3.317 (1999).  His representative expressed the veteran's 
disagreement with this action in a VA Form 646 submitted in 
June 1999.  Thus, this issue has entered appellate status.  
On remand, the veteran and his representative must be issued 
a statement of the case (SOC) on this issue and be informed 
that to perfect an appeal to the Board they must submit a 
timely substantive appeal or VA Form 9.  The undersigned also 
notes that the rating decision of March 1999 discussed the 
issues of increased evaluations for a low back and 
hypertension disabilities and service connection for a skin 
disorder of the left foot and chronic headaches.  However, it 
does not appear that a supplemental statement of the case 
(SSOC) was issued to the veteran regarding these latter 
issues.  This technical deficiency must be corrected on 
remand.

Under these circumstances, the undersigned finds that further 
development is required, and the case is hereby REMANDED to 
the RO for the following action:

1.  The RO should issue to the veteran 
and his representative an SOC on the 
issues of service connection for 
nervousness, anxiety, panic, and night 
sweats as due to undiagnosed illnesses 
under the provisions of 38 C.F.R. § 3.317 
(1999), to include a discussion of all 
evidence and all pertinent legal 
authority considered.  The RO also should 
advise the veteran of the necessity of 
timely filing a substantive appeal to 
perfect his appeal of the aforementioned 
issues.  The veteran and his 
representative should thereafter be 
afforded the appropriate time for 
response to SOC.

2. The RO should issue to the veteran and 
his representative an SSOC on all the 
claims currently on appeal, based on its 
consideration of evidence of record at 
the time of its March 1999 rating 
decision.  Such SSOC should include a 
discussion of, and citation to all 
evidence considered, and additional legal 
authority considered, to include that 
governing well grounded claims.  As 
regards the latter point, the RO should 
specify the evidence needed to support 
any claim denied as not well grounded. 
The veteran and his representative should 
thereafter be afforded the appropriate 
time for response to SSOC.

3.  The RO should undertake all 
appropriate action to obtain and 
associate with the claims file all 
outstanding records of medical treatment 
of the veteran, to specifically include 
records of treatment from the VA Medical 
Center (West Side) located in Chicago, 
Illinois, and any other source identified 
by the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

4.  After associating with the claims 
file all outstanding records of medical 
treatment, the veteran should be afforded 
a VA orthopedic examination.  The purpose 
of this examination is to determine the 
full nature and extent of the veteran's 
service-connected low back disability.  
The claims file must be provided to and 
be reviewed by the examiner All necessary 
tests, studies, and consultations should 
be accomplished, and all clinical 
findings should be set forth in detail..  
The examiner should specifically provide 
answers to the following questions in his 
or her report:

a.  What is the range of motion in 
the veteran's lumbar spine measured 
in degrees? 

b.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination?  If so, the 
examiner should report the extent of 
any additional range of motion loss 
due to such factors.

c.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If so, 
the examiner should report the 
degree of additional range of motion 
loss due to such factors.  

d.  What is the degree of the 
veteran's industrial impairment due 
to his service-connected low back 
disability?

If the examiner is unable to answer any 
of the questions posed, he should clearly 
so state, and explain why.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed should be 
set forth in a typewritten report.  

5.  After associating with the claims 
file all outstanding records of medical 
treatment, the veteran should be afforded 
the appropriate VA examination to 
evaluate his service-connected 
hypertension.  The purpose of this 
examination is to determine the full 
nature and extent of this disability.  
All necessary tests, studies, and 
consultations should be accomplished, and 
all clinical findings should be set forth 
in detail.  The claims file must be 
provided to and be reviewed by the 
examiner. All examination findings, along 
with the complete rationale for each 
conclusion reached and opinion expressed 
should be set forth in a typewritten 
report.

6.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is not undertaken, or is 
incomplete, including if the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims 
for increased evaluations and, as 
appropriate, any claim(s) for service 
connection in appellate status.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all pertinent legal 
authority, specifically as regards the 
low back, to include the DeLuca and 
Fenderson decisions, cited to above.  The 
RO should provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If any benefits sought remain denied, 
the veteran and his representative should 
be furnished with an appropriate SSOC and 
given the appropriate opportunity to 
respond before the case is returned to 
the Board.  The veteran and his 
representative are hereby reminded that 
Board review of any issue not currently 
in appellate status may be obtained only 
if a timely NOD and a timely substantive 
appeal are filed.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












